259 S.W.3d 61 (2008)
STATE of Missouri, Respondent,
v.
Larry LEWIS, Appellant.
No. ED 90257.
Missouri Court of Appeals, Eastern District, Division Four.
April 15, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 28, 2008.
Application for Transfer Denied August 26, 2008.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
*62 Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Larry Lewis (hereinafter "Defendant") appeals from the trial court's judgment after a jury found him guilty of concealing a prohibited article in the Department of Corrections, Section 217.360 RSMo (2000). Defendant was sentenced to twenty-five years' imprisonment to run consecutively with his current term. Defendant raises two points on appeal, challenging the admission of statements he made indicating his guilt.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).